

AGREEMENT



1.  
This Agreement is made and entered into by and between Invisa, Inc and M.A.G.
Capital, LLC, Mercator Momentum Fund III, LP, and Monarch Pointe Fund, Ltd (the
“Undersigned”) to as of February 28, 2007 for good and valuable consideration in
hand received, including but not limited to advances of funds made under the
Senior Secured Promissory Note by Invisa, Inc. and in favor of Centurian
Investors, Inc. (“Centurian”) dated on the date hereof and the Security
Agreement relating thereto (collectively, the “Promissory Note and Security
Interest”). The Undersigned jointly and severally agree as follows: (i) the
undersigned hereby consent that Invisa, Inc. may enter into the Promissory Note
and Security Interest, borrow funds under the Promissory Note and Security
Interest, grant the first security interest and collateral interests under
Promissory Note and Security Interest, repay the Promissory Note and Security
Interest when due and otherwise carrying out the intent and requirements of the
Promissory Note and Security Interest; (ii) during the period that the
Promissory Note and Security Interest are outstanding, Undersigned hereby
temporarily waives those provisions of Paragraphs 11 and 12 of the Promissory
Notes dated October 10, 2006 (the “Undersigned Notes”) between Invisa and the
Undersigned that are inconsistent with either the Promissory Note and Security
Interest; (iii) the Undersigned hereby subordinate all security and collateral
interests previously granted by Invisa, Inc. to the Undersigned, including the
security interest granted in paragraph 9 of Undersigned Note to any and all the
security interest and collateral interests granted by Invisa, Inc. to Centurian
in the Promissory Note and Security Interest and the Undersigned agree that any
and all security interests and collateral interests granted to the undersigned
are subordinate and inferior to the security and collateral interests granted to
Centurian. herein; (iv) extends the maturity date of each of the Undersigned
Notes due and payable to the Undersigned to the date that is six months from the
date hereof; (v) this Agreement is expressly for the benefit of Centurian and
cannot be amended or waived without the written consent of Centurian;(vi)all
negotiations regarding this Agreement have been between Invisa and MAG Group and
Centurian has not been a party hereto, (vii) the negotiations and documents
regarding the Note and Security Agreement are separate and distinct from, and
not contingent upon, any other potential transactions being considered by
Invisa; (viii) Invisa shall promptly send the Undersigned copies of any written
notice of Centurian to Invisa under the Promissory Note and Security Interest,
including, without limitation, any notice of default or acceleration of the
Promissory Note and Security Interest pursuant to Section 13 of the Senior
Secured Promissory Note; (ix) should the Note of Security Agreement between
Invisa and Centurian be the subject of a Default Notice or an Event of Default
for any reason, the Undersigned shall have a right, but no obligation, at any
time after an Acceleration and before the Final Payment Date, to pay the
outstanding obligations of Invisa under the Senior Secured Promissory Note and
Security Agreement by making payment on Invisa’s behalf to Centurian of all
outstanding principal, accrued interest and costs under the Promissory Note and
Security Interest; (x) any such payment by the Undersigned under this
subparagraph (ix) shall be deemed to be an additional advance by the Undersigned
to Invisa under the Undersigned secured loan to Invisa; and (xi) in the event
the Undersigned satisfied the Senior Secured Promissory Note and Security
Agreement pursuant to subparagraph (ix) above. Mr. Michal and Mr. Duffey each
agree


1

--------------------------------------------------------------------------------



with the Undersigned that they will not declare a default in payment of Notes
due them by Invisa for a period of six months from the date of such payment by
the MAG Group under subparagraph (ix) above. This agreement is executed as of
the date written above.



2

--------------------------------------------------------------------------------





Invisa, Inc.


_/s/Edmund C. King_____Its: __CFO________


The Undersigned:


M.A.G. Capital, LLC
_/s/David Firestone____ Its: Managing Member       _/s/Harry Aharonian,
Portfolio Manager




Mercator Momentum Fund III, LP


_/s/David Firestone____ Its: Managing Member       _/s/Harry Aharonian,
Portfolio Manager


Monarch Pointe Fund, Ltd


_/s/David Firestone____ Its: President       _/s/Harry Aharonian, Director




/s/Samuel S. Duffey
Sam Duffey


/s/Stephen A. Michael
Steve Michael

